Citation Nr: 0028675	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.  

2.  Entitlement to service connection for bilateral pes cavus 
deformity with tenderness of metatarsal heads.

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected left 
ankle and knee disabilities.

4.  Entitlement to service connection for venous 
insufficiency of the lower extremities, claimed as secondary 
to service-connected left ankle and knee disabilities.

5.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
bilateral left ankle and knee disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that in a March 2000 rating decision, the RO 
denied entitlement to an evaluation in excess of 10 percent 
for mechanical low back pain.  The veteran was notified of 
that decision in a March 2000 letter from the RO.  The 
veteran has not filed a notice of disagreement as to that 
determination.  Thus, the issue is not before the Board for 
appellate consideration.

The Board also notes that in a September 2000 argument, the 
veteran's representative requested a remand on the grounds 
that the veteran had testified to receiving treatment at a VA 
medical facility in Houston and the RO had failed to obtain 
those records.  However, a review of the transcripts of the 
veteran's RO hearings reflects that he testified to receiving 
treatment at a VA medical facility in Tucson and did not 
refer to any medical treatment rendered in Houston.  The 
record further reflects that the RO requested and received 
copies of the veteran's VA treatment records from the Tucson 
facility.  

Finally, the Board notes that additional evidence has been 
received since the RO issued a supplemental statement of the 
case in February 2000.  The veteran's representative has 
waived RO consideration of this evidence.  Accordingly, to 
the extent that it is relevant to the issues on appeal, the 
evidence has been considered by the Board in this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left ankle disability is manifested by 
severe loss of motion in inversion with pain, tenderness, and 
an inability to stand or walk for long periods of time, but 
with full plantar flexion and dorsiflexion and no sign of 
instability or giving way.  

3.  Competent medical evidence of a nexus between the 
veteran's bilateral pes cavus deformity with tenderness over 
the metatarsal heads and an incident of service or a service-
connected disability has not been presented.  

4.  Competent medical evidence of a nexus between the 
veteran's right ankle disability and a service-connected 
disability or any incident of service has not been presented.  

5.  The record reflects current evidence of lower extremity 
varicosities without evidence of deep venous thrombosis and 
that the veteran wears TED hose secondary to swelling in his 
lower extremities

6.  The record reflects that the veteran is service-connected 
for a left knee disability, a left ankle disability, a right 
knee disability, mechanical low back pain, and tendonitis and 
bursitis of the right shoulder.  

7.  In a May 1998 VA examination report, the examiner noted 
that the veteran had been diagnosed with venous insufficiency 
"minimally or not related" to left knee surgery.

8.  Competent medical evidence of a diagnosis of meralgia 
paresthetica has been presented.

9.  Two VA examiners have opined that the veteran's meralgia 
paresthetica could be related to his service-connected 
disabilities and the change in the biomechanics of his 
walking.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for limitation 
of motion of the left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5271 (1999). 

2.  The claim of entitlement to service connection for 
bilateral pes cavus deformity with tenderness over the 
metatarsal heads is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a 
right ankle disability, claimed as secondary to service-
connected left ankle and knee disabilities, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for venous 
insufficiency of the lower extremities, claimed as secondary 
to service-connected left ankle and knee disabilities, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Entitlement to service connection for meralgia 
paresthetica is granted.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in May 1976, the veteran's systems were 
clinically evaluated as normal with the exception of a 
birthmark on the left hip.  In the veteran's May 1976 report 
of medical history, blistering feet and ankle sprains were 
noted.  Radiological examination of the right and left ankles 
was noted as within normal limits.  Relevant clinical records 
reflect complaints and treatment relevant to left ankle pain, 
lateral left knee tenderness and strain, injury to the 5th 
digit of the left foot upon striking a door frame, knee 
sprain, tenderness over the distal fibula of the left leg 
noted as probable tendonitis, left ankle sprain, and 
suspected metatarsal bruising of the right foot with no 
obvious fracture or bony deformity.  A May 1983 radiology 
report of the left ankle revealed the presence of an 
accessory ossicle dorsal to the talotibial articulation.  
Some soft tissue swelling was noted as present about the 
medial malleolus.  In November 1983, the veteran complained 
of right foot pain, primarily in the plantar aspect along the 
metatarsal heads.  There was no evidence of inflammation or 
discoloration.  It was noted that the veteran ran on concrete 
and it was recommended that he run on grass.  An assessment 
of metatarsal bruising was noted.  A November 1983 
radiological report of the right ankle revealed accessory 
ossicles present on the foot adjacent to the cuboid, 
calcaneal and calcaneal talar joints.  The cortex of the 
proximal phalanx of the 5th digit was noted as slightly 
irregular suggesting an old healed fracture.  Upon separation 
examination dated in January 1984, the veteran's systems were 
clinically evaluated as normal with the exception of 
tendonitis of the bicipital groove of the right shoulder.  
Pain with elevation and external rotation of the shoulder was 
noted.  Slight high frequency hearing loss was also noted.  

Upon VA examination dated in July 1984, the veteran 
complained of right shoulder pain and left knee pain.  The 
examiner noted diagnoses of post-traumatic left knee pain of 
questionable etiology and right shoulder pain of questionable 
etiology. 

In a September 1984 rating decision, the RO granted 
entitlement to service connection for recurrent tendonitis of 
the right shoulder with bursitis, evaluated as 10 percent 
disabling, and for residuals of a left knee injury, evaluated 
as noncompensable.  

Upon VA examination dated in July 1986, the veteran 
complained of weak ankles.  Examination of the left ankle 
revealed no enlargement, heat, or tenderness.  The veteran 
had full dorsal and plantar flexion as well as eversion and 
inversion without any complaints.  A relevant assessment of a 
history of stress fracture to the left ankle, asymptomatic, 
was noted.  A radiological report of the left ankle revealed 
minimal soft tissue swelling of the left ankle.  Minimal 
marginal spurs were noted as possible related to previous 
injury.  

In a June 1987 decision, the Board determined that service 
connection was warranted for a left ankle disorder.  In a 
June 1987 rating decision, the RO implemented the Board's 
decision granting entitlement to service connection for a 
left ankle disorder, evaluated as 10 percent disabling.  

Relevant VA treatment records dated in 1987 reflect treatment 
related to a left knee medial meniscectomy with subsequent 
physical therapy.  

In an August 1987 rating decision, the RO determined that a 
10 percent evaluation was warranted for the veteran's 
service-connected left knee from December 17, 1986, increased 
to 100 percent from January 12, 1987, and continued at 10 
percent from March 1, 1987.

VA treatment records dated from 1988 to 1989 reflect the 
veteran underwent lateral ligament reconstruction of the left 
ankle in November 1988.  A March 1989 orthopedic examination 
report of the left ankle and left knee reflects diagnoses of 
a history of internal derangement of the left knee joint 
treated by surgical mediomeniscectomy in January 1987 with 
fairly satisfactory results, and a history of recurrent 
inversion sprain of the left ankle with laxity of the lateral 
ankle structures by an Evans procedure using the perineal 
tendon for a strengthening tendon on the lateral ankle 
structures with fairly good results.  The examiner also noted 
the veteran had persistent pain in the left knee joint 
particularly with prolonged standing and walking and with 
pain on both sides of the joint.  He also had mild to 
moderate impairment of left knee function.  Mild to moderate 
pain in the left ankle with mild impairment of ankle function 
was also noted.  

VA treatment records dated from 1990 to 1992 reflect the 
veteran complained of increased left ankle and left knee pain 
in May 1990.  Physical examination revealed full range of 
motion in the left ankle with no swelling and no erythema.  
An October 1991 radiology report of the left ankle showed 
degenerative changes at the medial malleolus probably 
secondary to an old injury.  A January 1992 clinical record 
noted positive effusion in the left ankle with no crepitus, 
but catching on range of motion.  

Upon VA examination dated in May 1992, physical examination 
of the left ankle revealed a healed lateral scar with tight 
reconstruction and no instability.  A radiology report of the 
left ankle revealed degenerative changes of the left ankle 
with spurring particularly involving the tibiotalar joint 
medially.  Narrowing of that joint space and obliteration of 
the joint space inferiorly was also noted.  Ankylosis could 
not be excluded.  There was a small loose body in the lateral 
tibiotalar joint space which was noted as unchanged.  

Relevant VA treatment records dated in 1994 and 1995 reflect 
complaints of pain in the left lateral foot and over the 
metatarsal heads of the right foot.  An assessment of 
metatarsalgia and bursitis was noted.  It was also noted that 
the veteran walked on concrete all day.  

In November 1995, the veteran filed for an increased 
evaluation of his service-connected left knee and left ankle 
disabilities.  He also requested service connection for a 
right ankle disability claimed as secondary to the service-
connected left ankle and left knee disabilities.  

Relevant private treatment records dated in January and 
February 1996 reflect the veteran underwent arthroscopy, 
anterior cruciate ligament reconstruction, chondroplasty of 
the medial and lateral femoral condyles, and synovial 
reconstruction of the left knee.  

A VA outpatient treatment record dated in February 1996 
reflects a complaint of pain in the left foot.  An August 
1996 radiology report of the lower extremities reflects an 
impression of no evidence of deep venous thrombosis within 
either lower extremity.  A November 1996 clinical record 
reflects diagnoses of left medial ankle pain with possible 
posterior tibialis tendonitis, noted as mild in nature; lower 
extremity varicosities which could explain swelling; and 
medial joint line pain, most likely from degenerative 
changes.  

Additional private treatment records dated in 1996 reflect 
physical therapy treatment related to the left knee. 

Upon VA examination of the joints dated in March 1996, 
physical examination revealed some crepitus in the anterior 
tibial tendon of the left foot on dorsiflexion and plantar 
flexion of the foot.  Range of motion of dorsiflexion of the 
left foot was noted as only from 10 degrees dorsiflexion to 
45 degrees plantar flexion.  The right foot dorsiflexed to 20 
degrees and flexed to 45 degrees.  On weight bearing, the 
examiner noted the veteran had a mild flat foot deformity of 
both feet with some mild hammer toe deformities of the lesser 
toes, except for the fifth toe which was straight on the left 
foot, but tended to overlap the toe ahead of it on the right 
foot.  A well-healed surgical scar on the left ankle was 
noted with some tenderness.  There was a great deal of 
rigidity in the subtalar joint of the left foot and ankle.  
The examiner noted that joint seemed fairly well ankylosed 
with the maximum eversion being 5 degrees on the left.  

Range of motion in the midtarsal joints was noted as 
essentially normal.  The examiner noted the veteran was 
bearing the weight on the heads of his feet and he had some 
tenderness in the right foot between the shafts of the third 
and fourth metatarsal.  The examiner noted the veteran was 
probably developing a Morton's neuroma there.  Impressions of 
status post history of multiple sprained ankles with 
tenderness about the lateral aspect of the ankles, the left 
always worse than the right, status post reconstructive 
surgery of the lateral aspect of the left ankle with no 
further sprains, but with tenderness about the lateral 
malleolus, the anterior lateral aspect of the left foot and 
with some crepitus on motion in the anterior tibial tendon of 
the left foot; ankylosis in the subtalar joint of the left 
foot with marked limitation of eversion and inversion; and 
bilateral pes cavus deformity with tenderness of the 
metatarsal heads with pain along the lateral borders of both 
feet and with the suggestion of a beginning Morton's neuroma 
in the interval between the third and fourth metatarsals of 
the right foot were noted.  Tenderness in the anterior 
lateral aspect of the right foot was also noted, but not as 
severe as the left foot.  A radiology report of the ankles 
revealed degenerative change with marked osteophytic spurring 
involving both tibiotalar joints, worse on the right.  This 
was noted as probably secondary to repetitive trauma.  An 
impression of bilateral pes planus and bilateral degenerative 
changes involving the ankles, worse on the right was noted.  

In a June 1996 rating decision, the RO determined that a 30 
percent evaluation was warranted for postoperative residuals 
of a left knee injury effective from November 17, 1995, 
increased to 100 percent effective January 3, 1996, and 
continued as 30 percent disabling effective May 1, 1996.  

Upon VA examination of the joints dated in June 1996, the 
veteran complained of bilateral knee and ankle pain.  
Physical examination of the left ankle revealed swelling 
above the ankle that appeared to be soft-tissue in nature.  
There was also evidence of superficial varicosities about the 
left ankle.  There was no evidence of joint effusion, but the 
veteran did have 10 to 15 degrees of loss of dorsiflexion in 
the left ankle.  Examination of the right ankle revealed loss 
of range of motion of approximately 10 to 15 degrees in 
dorsiflexion.  Otherwise there was no evidence of effusion or 
swelling about the right ankle.  The examiner opined that the 
veteran's ankle pain might be related to chronic knee 
problems and gait abnormalities.  It was also noted that left 
ankle pain might be secondary to previous trauma and surgery.  
The examiner noted that previous x-rays revealed rather 
marked degenerative changes of the left ankle which were most 
likely postoperative changes.  It was also noted that the 
veteran did have some loss of motion in the right ankle and 
might have mild arthritis, again likely to recurrent trauma 
of the right ankle.  

Upon VA examination of the joints dated in December 1996, the 
veteran complained of bilateral ankle and foot pain.  On the 
left, he had burning laterally of the S1 distribution as well 
as some heel aching, up to the insertion of the Achilles 
tendon.  On the right, the veteran complained of some arch 
tenderness and pain over the dorsum of the metatarsal heads.  
He also reported favoring his left lower extremity after 
operations on the left leg so that he was using his right 
foot more.  It was noted the veteran did wear shoe inserts 
and wore high top shoes.  His walking tolerance was noted as 
twenty minutes and he did not use a cane.  It was also noted 
the veteran wore "TED" hose secondary to swelling in his 
lower extremities.  

Physical examination of the left foot revealed cavus varus 
foot present, it was flexible.  There was 30 degrees of 
plantar flexion, 20 degrees of dorsiflexion, 10 degrees of 
inversion, and 5 degrees of eversion.  The forefoot was 
within normal limits with no tenderness.  There was a small 
callus over the head of the fifth metatarsal.  There was no 
tenderness over the plantar fascia.  There was no crepitus 
with the many movements of the hindfoot and the forefoot.  On 
the right foot, there was a cavus foot present which was 
flexible.  There was 45 degrees plantar motion, 30 degrees 
dorsiflexion, 60 degrees inversion at the subtalar joint, and 
10 degrees of inversion.  There were no signs of crepitus.  
The examiner noted that bilaterally, the feet were within 
normal limits as far as motor function and nerve evaluation.  
Radiological examination revealed tibiotalar degenerative 
joint disease bilaterally, worse on the right than the left.  
There could be a loose body in the right ankle.  The forefoot 
was noted as within normal limits.  After reviewing the 
claims folder, the examiner noted an assessment of left ankle 
pain and stiffness secondary to surgery performed during the 
1980's.  The examiner noted that the findings as he could 
ascertain should not affect the veteran's activities of daily 
living, but may affect his working environment in that he was 
not able to stand or walk for long periods of time.  It was 
noted the veteran should be able to work unlimited with a job 
where he was able to sit down and work at a desk.  

An assessment of right ankle cavus deformity with lateral 
ankle instability was also noted.  The examiner opined that 
overall the veteran appeared to have congenital cavus varus 
foot, which in most people was normal.  It was noted that it 
could predispose a person to lateral ankle instability and 
could stretch out ligaments, which was indicative in this 
veteran.  On the right ankle, he had lateral instability, and 
also on the left but it was repaired.  The examiner opined 
that it was difficult to know which came first, the 
instability on the right or the instability that had been 
present on the left.  Finally, the examiner opined that 
either he had laxity that he was born with or this just 
progressed as a result of his cavus deformity.  

A January 1997 VA outpatient treatment record reflects an 
assessment of bilateral cavus foot deformity with 
degenerative joint disease complicated by knee and hip 
abnormality.  The veteran was fitted with orthotics.  

At his April 1997 RO hearing, the veteran testified that he 
felt the December 1996 VA examination was inadequate in that 
it failed to take into account pain and failed to indicate 
whether his limitation of motion was moderate or marked.  The 
veteran also stated that he had previously filed for service 
connection for a right knee disability as secondary to the 
service-connected left knee, which had not been decided by 
the RO.  The veteran testified that he believed that the 
problems he had on the right were secondary to his service-
connected disabilities on the left.  

Private treatment records dated in October 1997 reflect an 
opinion that the veteran's right knee symptoms were most 
likely due to disuse atrophy or compensation problems with 
the knee and may be related to the problems of the left knee.  
It was noted that because of the shift in biomechanics, 
secondary to his bad left knee, it was possible, if not 
likely, that the right knee had degenerated early or was 
having significant pain because of the problem on the left. 

VA treatment records dated in 1997 and 1998 reflect 
complaints of hip and back pain as well as knee pain and 
instability.  A May 1997 clinical record notes a light brown 
patch of skin interspersed with normal skin.  An assessment 
of benign pigmented purpura was noted.  It was noted as a 
cosmetic problem only, not associated with systemic disease.  
A July 1997 clinical record noted an assessment of a normal 
neurological examination with multiple pain complaints in the 
left knee and both feet, mechanical in origin, and a large 
overall size and weight partly the cause of pain.  A February 
1998 clinical record notes the veteran complained of right 
foot pain.  An assessment of metatarsalgia of the fifth 
metatarsal head secondary to foot type was noted.  

Upon VA examination dated in April 1998, it was noted the 
veteran wore a left knee brace.  He reported an increase in 
pain and symptoms on the right side, specifically, the right 
hip, knee, and ankle.  The right hip pain was noted as at the 
anterior aspect of the pelvis, running down the anterior 
aspect of the thigh and becoming quite debilitating.  He was 
tender at the area of the lateral femoral cutaneous nerve 
outlet.  The veteran reported the pain was worse with 
activity.  In regard to the right ankle, it was noted the 
veteran had recurrent and near constant right ankle pain.  It 
was also noted that he wore a right ankle brace which helped 
to alleviate some of the pain.  Painful motion was also 
noted.  He described the pain as being along the anterior 
aspect of the fibula.  Physical examination revealed marked 
limitation of range of motion of the left ankle in inversion, 
but full dorsiflexion and plantar flexion.  There was no sign 
of instability or insufficiency.  The examiner noted a normal 
appearing foot with the exception of mild to moderate pes 
cavus deformity of the foot.  

Physical examination of the right hip revealed no pain over 
the greater trochanter.  He was able to obtain full range of 
motion in flexion, extension, and rotation.  He did have pain 
over the anterior aspect of the pelvic rim, just at the area 
of the exit of the lateral femoral cutaneous nerve.  Tapping 
or pushing on that area produced some of pain in the right 
hip.  Physical examination of the right ankle showed full 
range of motion as well as the subtalar joint in the 
forefoot.  Some pain was noted with subtalar motion.  The 
pain was reproduced at the lateral aspect of the talus and 
did appear to be somewhat painful with subtalar motion as 
well as with ankle dorsiflexion.  He had full sensation and 
strength.  Radiological examination of the right foot showed 
mild degenerative joint disease and an osteophyte off of the 
dome of the talus.  Pelvis and right hip films were noted as 
appearing normal.  

In regard to the left ankle, the examiner noted an assessment 
of a history of chronic instability of the ankle, treated 
with ligamentous reconstruction.  It was noted the veteran 
had not had any episodes of giving way since the procedure, 
but he did have a severe loss of range of motion of the 
inversion which would affect his gait in walking and could 
have resulted in problems associated with his other 
extremity, given the change in walking biomechanics and his 
inability to invert.  In regard to the right hip pain, the 
examiner noted the veteran had signs and symptoms consistent 
with meralgia paresthetica, which was an inflammation of the 
lateral femoral cutaneous nerve.  It was noted there was no 
sign of arthritis or trochanteric bursitis.  The examiner 
opined that it was unlikely the veteran's pain was the result 
of sciatic nerve problems as his pain was much more anterior 
and not posterior in nature, which was more consistent with a 
femoral nerve.  

In regard to the right ankle, the examiner opined that the 
veteran did have tender subtalar joint motion and tender 
dorsiflexion of the ankle.  The examiner opined that he could 
have an impingement type of pain, especially given that his 
pain centered on the lateral aspect just anterior to the 
fibula, corresponding with his talar dome osteophyte.  An 
assessment of bilateral mild to moderate pes cavus was also 
noted.  The examiner also opined that the veteran did not 
have any limitation of motion, weakness, or fatigability on 
normal examination except for the severe limitation of 
inversion of the left ankle.  The examiner opined that it was 
plausible that the veteran's meralgia paresthetica could be 
secondary to a change in his biomechanics of walking, the 
extent of which would be impossible to comment upon.  With 
regard to the right ankle pain and the osteophytosis that was 
present, it was noted the veteran denied any history of 
traumatic injury and did not have any history of fracture or 
soft tissue changes around the ankle.  The examiner opined 
that it would be unlikely that the veteran's ankle pain was 
secondary to problems on the left side and more likely that 
the osteophyte was the result of recurrent smaller bouts of 
trauma that may have gone unnoticed at the time by the 
veteran.  An addendum dated in May 1998 reflects radiological 
examination revealed normal feet, no significant abnormality 
of the ankles, and a normal pelvis.  

Upon VA examination of the feet dated in May 1998, range of 
motion was noted as zero degrees of dorsiflexion bilaterally 
with the knees extended and 5 degrees of dorsiflexion 
bilaterally with the knees flexed.  There were approximately 
40 to 45 degrees of plantar flexion bilaterally.  Subtalar 
joint motion was approximately 20 degrees of inversion 
bilaterally with eversion to zero.  The calcaneal stance 
position was vertical and upon a toe raise, the subtalar 
joint inverted, showing adequate motion.  The first 
metatarsal phalangeal joint showed approximately 65 degrees 
of dorsiflexion bilaterally and 25 degrees of plantar flexion 
bilaterally.  Skin examination showed tylomas on the fifth 
metatarsal heads plantar laterally, greater on the left than 
the right.  Gait analysis showed an antalgic gait secondary 
to chronic left knee pain and favoring of the knee in 
ambulation.  The veteran had posterior tibial pulses of 4 out 
of 4 bilaterally, with no serious varicosities.  Some 
superficial spider veins were noted around the ankles, 
consistent with a history of chronic sprains.  Radiographs 
showed chronic changes secondary to ankle sprains and 
confirmed the veteran's cavus foot type.  An impression of 
bilateral pes cavus with degenerative changes of both ankles, 
left worse than the right, was noted.  

A May 1998 VA examination record reflects a notation of 
bilateral foot swelling.  It was noted the veteran had been 
diagnosed with venous insufficiency "minimally or not 
related" to left knee surgery.  It was also noted the 
veteran reported minimal swelling and improvement with the 
TED hose.  Physical examination revealed no tissue loss, no 
redness, and no edema.  The nails were noted as normal.  An 
assessment of venous insufficiency with minimal disability 
was noted.  It was also noted that TED hose would be 
continued.  

In a July 1998 rating decision, the RO granted entitlement to 
service connection for right knee patellar syndrome, 
evaluated as 10 percent disabling.  

Upon VA examination of the spine dated in September 1998, it 
was noted the veteran wore a brace on the left knee and right 
ankle, and used a cane.  Examination of the left ankle showed 
severe inversion limitation.  Examination of the right ankle 
showed normal range of motion but pain with subtalar 
inversion and anterior Drawer testing as well as some 
tenderness around the lateral malleolus.  Range of motion was 
noted as normal.  

In a March 1999 rating decision, the RO granted entitlement 
to service connection for mechanical low back pain, evaluated 
as 10 percent disabling, effective September 4, 1998.

A June 1999 statement from a counseling psychologist reflects 
that he had known and supervised the veteran for over three 
years and had noticed a severe increase of his gate 
difficulties, including the use of a cane for ambulating.  A 
June 1999 statement for a vocational rehabilitation 
specialist reflects that she had known the veteran for three 
years and had noticed an appreciable change in his physical 
habits.  It was noted that his gait had become more antalgic 
and he also required the frequent use of a cane.  It was also 
noted that whether sitting or standing, he needed to 
continuously shift his weight from side to side.  

At his June 1999 RO hearing, the veteran indicated that he 
only wished to present testimony relevant to his claim of 
entitlement to service connection for meralgia paresthetica.  
The veteran testified that over the past three years, his 
gait had worsened to the point of needing a cane for 
stability and for the pain in his hip and back.  He also 
testified that he took medication for his knee pain and his 
hip.  He stated that the medication for his hip pain had just 
been increased.  The veteran stated that he was being treated 
at the VA medical center in Tucson.  The veteran stated that 
his physician had recommended that he receive a cortisone 
injection in his hip to alleviate the pain.  He described his 
right hip pain as constant.  The veteran also reported that 
he was participating in a VA work-study program.  The veteran 
testified that he was unable to carry things or pick things 
up.  

Upon VA examination of the nerves dated in July 1999, the 
examiner noted that the claims folder was reviewed prior to 
examination of the veteran.  The veteran complained of pain 
in the anterior hip, greater on the right than the left and 
some posterior pain laterally.  He reported that as a result 
he was unable to sit for long periods of time.  Physical 
examination revealed that cranial nerves two through twelve 
were intact.  Motor examination of the lower extremities 
revealed full five out of five strength throughout although 
many of the movements were done with pain.  Sensation was 
normal throughout.  There was evidence of low back and hip 
pain.  Reflexes were 2+ and toes were downgoing.  There was 
no sensory change over the anterior lateral or posterior 
side.  It was noted the veteran wore ankle and knee braces 
and bilateral TED hose.  The examiner also noted 1+ edema to 
the knee bilaterally, worse on the left side.  An impression 
of chronic pain syndrome was noted.  The examiner opined that 
his symptoms sounded suspicious for degenerative joint 
disease more than true neuropathy.  The examiner noted his 
history was not entirely incompatible with that of meralgia 
paresthetica, although there was nothing clearly on physical 
examination to demonstrate it at that time and history was 
somewhat atypical for that diagnosis.  The examiner noted the 
veteran's risk for meralgia paresthetica could be his 
protuberant abdomen; however, given the fact that his pain 
was worse around the knee and with humidity, he would have 
concerns about it being arthritic in nature.  

Upon VA joint examination dated in July 1999, the examiner 
noted the veteran's claims folder had been reviewed.  On 
physical examination the examiner noted pain with stretching 
the right leg out.  The pain was noted as anterior and 
underneath the pelvic rim, just lateral to the femoral pulse.  
The examiner noted a positive Tinel's sign.  Some radiation 
down the front of the thigh was noted.  The examiner opined 
that the veteran did have symptoms most consistent with 
meralgic paresthetica.  He opined that it was possible that 
the condition was related to his other service-connected 
disabilities as the biomechanics change in his gait certainly 
could have contributed to the repeated aggravation of the 
condition.  He noted that he could not say that the meralgia 
paresthetica was definitely or directly related to the knee 
situation as he knew of no report in the literature and had 
never seen that to be the case.  The examiner stated that it 
was impossible to comment without resorting to speculation 
with regard to the causal relationship in percentages, but it 
was less than 100 percent and greater than zero.  

A private treatment record dated in December 1999 notes that 
both ankles were tender and had poor range of motion.  Some 
flaccidity to the right thigh as compared to the left and a 
smaller circumference in that thigh was also noted.  
Additional relevant private treatment records dated in 1999 
reflect complaints of pain in the left knee, both hips, and 
both ankles.  

Upon VA general medical examination dated in February 2000, 
the examiner noted good dorsalis pedis, posterior tibial and 
radial pulses.  The examiner noted no clubbing, cyanosis, or 
edema.  Diagnoses of low back pain with bilateral sciatica, 
weakness, fatigue, and slight decreased range of motion as 
well as multiple other medical problems including ankle and 
knee problems, elevated cholesterol, post-traumatic stress 
disorder, hypertension, and gastroesophageal reflux, were 
noted.  

Upon VA examination of the spine dated in July 2000, the 
examiner noted an impression of degenerative disc and joint 
disease of the lumbar spine.  Functional impairment was noted 
as moderate with additional impairment in lost degrees of 
range of motion.  

Analysis

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's left ankle disability is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
provides that moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for marked limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

With regard to the rating of disabilities involving the 
substantiated presence of arthritis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999), provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Where the evidence demonstrates ankylosis of the ankle in 
plantar flexion, less than 30 degrees, a 20 percent 
evaluation is warranted.  A 30 percent evaluation is 
warranted where the evidence demonstrates ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero and 10 degrees.  Ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity warrants a 40 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1999). 

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Following a comprehensive review of the evidence of record, 
the Board concludes that an evaluation in excess of 10 
percent is warranted for the veteran's service connected left 
ankle disability.  

The evidence reflects that upon VA examination dated in March 
1996, the examiner noted the left ankle joint seemed fairly 
well ankylosed with a maximum eversion of 5 degrees.  A 
relevant diagnosis of ankylosis in the subtalar joint of the 
left foot with marked limitation of eversion and inversion 
was noted.  These findings are consistent with the April 1998 
VA examiner's report which notes marked limitation of range 
of motion of the left ankle in inversion.  The examiner 
opined that the veteran had a severe loss of range of motion 
of the inversion which would affect his gait in walking.  
Severe inversion was also noted upon VA examination of the 
spine dated in September 1998.  The Board concludes that this 
evidence more nearly approximates to a 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, in that 
it demonstrates marked limitation of motion of the ankle.  

The Board recognizes that the evidence demonstrates 
degenerative joint disease of the left ankle objectively 
confirmed by diagnostic testing.  Thus, pursuant to the 
rating criteria regarding degenerative arthritis, the Board 
has rated the veteran's left ankle based upon limitation of 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Board also recognizes that the veteran contends that a 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270 
for ankle ankylosis is warranted.  However, the evidence of 
record fails to establish that the veteran suffers from 
ankylosis of the ankle in plantar flexion or dorsiflexion.  
Although the evidence demonstrates some loss of motion in 
dorsiflexion in 1996 and ankylosis of the subtalar joint, 
there is no competent medical evidence of ankylosis in 
plantar flexion or dorsiflexion or of an abduction, 
adduction, inversion, or eversion deformity.  In the absence 
of competent medical evidence of ankylosis of the ankle on 
plantar flexion or dorsiflexion, or abduction, adduction, 
inversion, or eversion deformity, contemplation of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 is not warranted.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  As the veteran's disability is 
rated under Diagnostic Code 5271, a code which is predicated 
solely on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain are for application.  
The record reflects severe limitation of motion of the left 
ankle with notations of tenderness and pain.  The December 
1996 VA examiner opined that the findings as he could 
ascertain them, should not affect the veteran's activities of 
daily living, but may affect his working environment in that 
he was not able to stand or walk for long periods of time.  
The examiner opined that the veteran should be able to work 
unlimited with a job where he was able to sit down and work 
at a desk.  The Board concludes that this evidence does not 
warrant an additional rating as the veteran's inability to 
stand or walk for long periods of time, as well as his pain 
on motion, are contemplated by the 20 percent evaluation 
herein awarded for marked limitation of motion.  

II.  Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Secondary service connection may also 
be granted for a disorder aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of the incurrence or aggravation of a disease or 
injury in service (or as the result of a service-connected 
condition) supported by lay or medical evidence; and of a 
nexus between the in-service (or service-connected) injury or 
disease and the current disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinant issue involves 
a question of medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required to establish a well-
grounded claim.  Lay assertions of medical causation cannot 
constitute evidence sufficient to render a claim well 
grounded under 38 U.S.C.A. §  5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Bilateral Pes Cavus Deformity

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
bilateral pes cavus deformity with tenderness of metatarsal 
heads is not warranted.

A review of the record reflects that the veteran's feet were 
noted as normal upon enlistment examination and upon 
separation examination.  Subsequent medical records are 
silent for any evidence of tenderness of the metatarsal heads 
until 1994, when an assessment of metatarsalgia and bursitis 
was noted.  Bilateral pes cavus deformity was not noted until 
March 1996.  However, the record is silent for any competent 
medical evidence of a nexus between the veteran's bilateral 
pes cavus with tenderness over the metatarsals and any 
incident of service.  In fact, the December 1996 VA examiner 
noted that the veteran appeared to have congenital cavus 
varus feet.  

The Board recognizes the veteran's contentions as set forth 
in his many statements and his hearing testimony; however, 
the Court has stated that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.  The record does not reveal that the veteran 
possesses any medical expertise.  Thus, his lay medical 
assertions to the effect that military service caused or 
substantially or materially contributed to his bilateral pes 
cavus deformity with tenderness of the metatarsal heads have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, the record is silent for any 
competent medical evidence to suggest that the veteran's 
service-connected disabilities caused or aggravated his 
bilateral pes cavus deformity with tenderness of the 
metatarsal heads.  A February 1998 clinical record notes an 
assessment of metatarsalgia of the fifth metatarsal head 
secondary to foot type.  

In the absence of such evidence, the veteran's claim is not 
well grounded and must be denied.  

B.  Right Ankle Disability

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for a right 
ankle disability, claimed as secondary to service-connected 
left ankle and knee disabilities, is not warranted.  

The veteran contends that his service-connected left ankle 
and knee disabilities have caused or resulted in his right 
ankle disability, and the Board notes that it is cognizant of 
the veteran's arguments as set forth in his written 
statements and hearing testimony.  However, these contentions 
are not supported by the competent medical evidence of 
record.  The record clearly reflects that the veteran suffers 
from a right ankle disability, but there is no medical 
opinion suggesting that such was caused by the service-
connected left ankle and knee disabilities or any incident of 
military service.  

The April 1998 VA examiner opined that in regard to the 
veteran's right ankle pain and osteophytosis, it was unlikely 
that such was secondary to problems on the left side and more 
likely that the osteophyte was the result of recurrent 
smaller bouts of trauma that may have gone unnoticed at the 
time by the veteran.  This opinion is consistent with the 
March 1996 radiology report's notation of osteophytic 
spurring involving both tibiotalar joints, worse on the 
right, probably secondary to repetitive trauma, and with the 
June 1996 VA examiner's notation that the veteran did have 
some loss of motion in the right ankle, likely to recurrent 
trauma.

Thus, in absence of competent medical evidence of nexus 
between the veteran's right ankle disability and a service-
connected disability, or any incident of service, the claim 
is not well grounded and must be denied.  See Grottveit v. 
Brown, 5 Vet. App. at 93; Caluza v. Brown, 7 Vet. App. at 
506.

C.  Venous Insufficiency

In regard to the claim of entitlement to service connection 
for venous insufficiency of the lower extremities, claimed as 
secondary to service-connected left ankle and knee 
disabilities, a review of the record reflects current 
evidence of lower extremity varicosities without evidence of 
deep venous thrombosis.  The record also reflects that the 
veteran wears TED hose secondary to swelling in his lower 
extremities as well as benign pigmented purpura.  

The record further reflects that the veteran is service-
connected for a left knee disability, a left ankle 
disability, a right knee disability, mechanical low back 
pain, and tendonitis and bursitis of the right shoulder.  In 
a May 1998 VA examination report, the examiner noted that the 
veteran had been diagnosed with venous insufficiency 
"minimally or not related" to left knee surgery.  The Board 
concludes that this evidence is sufficient to render the 
veteran's claim plausible and therefore well grounded.  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). 

D.  Right Hip Disability

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
right hip disability, diagnosed as meralgia paresthetica and 
claimed as secondary to service-connected left ankle and knee 
disabilities, is warranted.

A review of the evidence of record reflects a current 
diagnosis of meralgia paresthetica.  The record also reflects 
that the veteran is service-connected for a left ankle 
disability, a left knee disability, a right knee disability, 
a right shoulder disability, and mechanical low back pain.  
Additionally, in an April 1998 VA examination report, the 
examiner opined that it was plausible that the veteran's 
meralgia paresthetica was secondary to a change in his 
biomechanics of walking.  The examiner further stated that 
the extent of causation would be impossible to comment upon.  
The Board finds this evidence sufficient to render the 
veteran's claim plausible and therefore well grounded.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

The April 1998 VA examiner's opinion is supported by a July 
1999 VA joint examination wherein the examiner opined that 
the veteran did have symptoms consistent with meralgic 
paresthetica and it was possible that the condition was 
related to his service-connected disabilities as the 
biomechanics change in his gait certainly could have 
contributed to the repeated aggravation of the condition.  
The July 1999 VA examiner also opined that it was impossible 
to comment on a definite relationship or the percentage of 
causal connection without resorting to speculation.  

The Board is cognizant of the July 1999 VA nerve examination 
report wherein the examiner stated that the veteran's risk 
for meralgia paresthetica could be his protuberant abdomen.  
However, as two VA physicians have stated that it is possible 
that the veteran's meralgia paresthetica is related to his 
service-connected disabilities, it appears that there is an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  With all reasonable 
doubt resolved in favor of the veteran, entitlement to 
service connection for a meralgia paresthetica is warranted.

In regard to the aforementioned claims denied herein, the 
Board notes that the veteran's representative argued that a 
remand was warranted as the opinions of record were vague, 
conflicting, and confusing.  However, the Court has observed 
that the decision by the United States Court of Appeals for 
the Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) makes it clear that the statutory duty to assist 
does not attach until a well-grounded claim has been 
submitted.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  
The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that the claim is not 
well-grounded.  The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of the duty to assist 
in connection with the well-grounded claim determination are 
quite clear.  See Morton v. Brown, 12 Vet. App. 477 (1999); 
38 C.F.R. § 19.5 (1998).  Therefore, the Board has determined 
that in the absence of a well-grounded claim, VA has no duty 
to assist the veteran in developing his case and a remand as 
to the issues found herein to be not well grounded is not 
warranted.



ORDER

A 20 percent evaluation is granted for a left ankle 
disability, subject to controlling regulations regarding the 
payment of monetary benefits.  

The claim of entitlement to service connection for bilateral 
pes cavus deformity with tenderness of the metatarsal heads 
is denied.

The claim of entitlement to service connection for a right 
ankle disability, claimed as secondary to service-connected 
left ankle and knee disabilities, is denied. 

The claim of entitlement to service connection for venous 
insufficiency of the lower extremities, claimed as secondary 
to service-connected left ankle and knee disabilities, is 
well grounded.  To this extent only, the appeal is granted.  

The claim of entitlement to service connection for a right 
hip disability, diagnosed as meralgia paresthetica and 
claimed as secondary to service-connected left ankle and knee 
disabilities, is granted. 



REMAND

Because the claim of entitlement to service connection for 
venous insufficiency of the lower extremities, claimed as 
secondary to service-connected left ankle and knee 
disabilities is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In light of the equivocal nature of the May 1998 VA opinion, 
as well as the lack of any rationale, the Board is of the 
opinion that additional development of the record is needed 
in order to enable the Board to render a final determination 
as to this issue.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment for his venous 
insufficiency of the lower extremities 
since May 1998.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination to determine the 
etiology of his venous insufficiency of 
the lower extremities.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
All pertinent findings and symptomatology 
should be reported in detail.  All 
necessary test and studies should be 
completed and reviewed prior to 
completion of the examination report.  
The examiner is requested to specifically 
comment on whether it is as least as 
likely as not that the veteran's venous 
insufficiency of the lower extremities is 
caused by or the result of one or all of 
his service-connected disabilities.  A 
complete rationale for any opinion 
expressed must be provided.  All such 
information and opinions, when completed, 
should be made a part of the veteran's 
claims folder.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for venous insufficiency of 
the lower extremities, claimed as 
secondary to service-connected left ankle 
and knee disabilities.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

